FILED
                             NOT FOR PUBLICATION                           MAY 27 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


GHAZANFAR ALI MIRZA,                             No. 09-72626

               Petitioner,                       Agency No. A070-950-038

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Ghazanfar Ali Mirza, a native and citizen of Pakistan, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to remand.

We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law,

Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005), and we deny the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
petition for review.                                        Had ha the

      Mirza had the opportunity to submit with his motion to remand evidence that

he merited adjustment of status in the exercise of discretion, see 8 C.F.R.

§ 1003.2(c)(1); Eide-Kahayon v. INS, 86 F.3d 147, 150 (9th Cir. 1996)

(“Adjustment of status is an extraordinary remedy to be granted only in

meritorious cases, and the alien has the burden of persuading the [agency] to

exercise its discretion favorably.”) (internal quotations and citations omitted), and

he did not attempt to submit any evidence to the BIA after this court remanded his

case to the BIA. Thus he has not established that the BIA violated due process by

denying him the opportunity to address the issue of discretion. See Lata v. INS,

204 F.3d 1241, 1246 (9th Cir. 2000) (an alien must show error and substantial

prejudice to prevail on a due process claim).

      Mirza’s contention that the BIA failed to properly consider his equities

before denying adjustment does not overcome the presumption that the BIA

reviewed all of the evidence he presented. See Fernandez v. Gonzales, 439 F.3d
592, 603 (9th Cir. 2006).

      We deny Mirza’s request for judicial notice of the extra-record information

discussed in his opening brief. See 8 U.S.C. § 1252(b)(4)(A); Dent v. Holder, 627




                                           2                                    09-72626
F.3d 365, 371 (9th Cir. 2010) (stating standard for review of out-of-record

evidence).

      PETITION FOR REVIEW DENIED.




                                         3                                    09-72626